Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 07/06/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 07/06/2021 have been considered and approved by the examiner.
Specification
The disclosure is objected to because of the following informalities: in ¶0001, please insert “now U.S. Patent No. 11,056,446,” after “August 21, 2019”.
Appropriate correction is required.
Claim Objections
Claims 1-20 are objected to because of the following informalities: in the claims, at least claim 1, Applicant recited “redistribution layer”,  “redistribution structure”, … “trace”.
 “uneven”, and “electronic component” which are not consistent with the terms used in the specification.  
The term, “uncovered”, as recited in claim 5 should be changed to “not covered”.
The phrase, “the firs dielectric”, as recited in claim 11 should be changed to “the first dielectric”.
The phrase, “an UBM”, as recited in claim 18, should be changed to “a UBM”.

Hsieh et al. (US 20190326167 A1) teaches a semiconductor package device, comprising: 
an electronic component (36) (see Fig. 15B-2, e.g.,); 
an encapsulant (48) encapsulating the electronic component; 
a first dielectric layer (see 50) disposed on the encapsulant, wherein the firs dielectric layer has a lateral surface; and 
a second dielectric layer disposed on the first dielectric layer.
Hsieh et al.  fails to teach and/or suggest: “a second dielectric layer disposed on the first dielectric layer and covering the lateral surface of the first dielectric layer”.

Chen et al. (US 20200294937 A1) teaches a semiconductor package device (see Fig. 1), comprising: 
an electronic component (10a); 
an encapsulant (E) encapsulating the electronic component; 
a redistribution structure (RDL) disposed on the encapsulant and electrically connected to the electronic component, wherein the redistribution layer includes a dielectric layer (PM/polymer layer), a moisture-resistant layer MRL4 is disposed over the redistribution layer structure RDL aside the bump structure BS and has a rough top surface, and specifically, the moisture-resistant layer MRL4 is in physical contact with the bump structure BS and a polymer layer PM4 (dielectric layer) of the redistribution layer structure RDL. Chen et al. does not teach
the dielectric layer has an uneven outer surface.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Please see ¶0004-¶0005 as indicated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816